UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03721 Dreyfus Intermediate Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 05/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Intermediate Municipal Bond Fund, Inc. ANNUAL REPORT May 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 35 Officers of the Fund 38 FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 12-month period from June 1, 2015 through May 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery generally has remained intact. New job creation, declining unemployment claims, improved consumer confidence, and higher housing prices have supported an economic expansion that so far has lasted seven years. In response, the Federal Reserve Board raised short-term interest rates in December 2015 for the first time in nearly a decade. Broad measures of U.S. stock and bond market performance exhibited heightened volatility on their way to posting relatively mild gains or losses for the reporting period overall. On the other hand, the global economy has continued to struggle with persistently slow growth despite historically aggressive monetary policies as weak demand, volatile commodity prices, and the lingering effects of various financial crises took their toll. These developments proved especially challenging for stocks and riskier sectors of the bond market early in the reporting period, and a later rally was not enough to offset those losses. In contrast, high-quality sovereign bonds mostly benefited from falling interest rates. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015 through May 31, 2016, as provided by Thomas Casey and Christine Todd, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended May 31, 2016, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 5.27%. 1 In comparison, the Barclays 7-Year Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 5.06% for the same period. 2 Intermediate-term municipal bonds produced solidly positive returns over the reporting period amid robust investor demand for competitive levels of after-tax income. The fund produced higher returns than its benchmark, mainly due to favorable results from our interest rate and sector allocation strategies. The Fund’s Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”). The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by bouts of economic uncertainty. The U.S. economy continued to grow over the second half of 2015, but global economic instability and declining commodity prices during the fall and at the start of 2016 caused investors to turn away from riskier assets and toward high-quality securities. Commodity prices subsequently rebounded when global economic conditions seemed to stabilize, but investors throughout the world continued to flock to U.S. Treasury securities, keeping interest rates low. The after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities throughout the reporting period, resulting in persistently robust demand from institutional and individual investors. Supply dynamics in the municipal bond market also generally proved favorable: New issuance volumes increased in 2015 when issuers rushed to refinance existing debt before the Federal Reserve Board’s (the “Fed”) rate hike, but the supply of newly issued securities moderated over the first five months of 2016. In this environment, municipal bonds with longer term maturities particularly benefited from falling long-term interest rates, even after the Fed raised short-term interest rates in December 2015. Municipal bonds were further supported by generally improving credit conditions as tax 3 DISCUSSION OF FUND PERFORMANCE (continued) revenues recovered beyond pre-recession levels for most states. Pockets of fiscal instability in Puerto Rico, Illinois, and New Jersey had little impact on the national market. Longer Term Maturities Bolstered Relative Results The fund’s performance compared to its benchmark was enhanced by a relatively long average duration and our focus on municipal bonds with maturities of 10 years and longer. Underweighted positions in bonds with maturities of five years and less also proved beneficial, helping the fund participate more fully in the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity range. The fund also achieved favorable results through overweighted positions in higher yielding revenue bonds and underweighted exposure to general obligation bonds. Results were especially robust among bonds backed by health care facilities, airports, and the state’s settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of direct exposure to uninsured municipal bonds from Puerto Rico. Although disappointments during the reporting period were relatively mild, higher quality municipal bonds—including those backed by essential municipal services such as sewer systems, waterworks, and public utilities—trailed market averages. A More Opportunistic Approach We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy has continued to grow and supply-and-demand dynamics have remained positive. However, we also are aware of the potential risks posed by political uncertainty and narrower yield differences along the market’s credit-quality spectrum. Therefore, we have adopted a somewhat more opportunistic investment posture. For example, we have complemented the fund’s core of higher quality holdings with more yield-oriented investments, including those with maturities toward the longer end of the intermediate-term spectrum. June 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. and the Barclays 7-Year Municipal Bond Index Average Annual Total Returns as of 5/31/16 1 Year 5 Years 10 Years Fund 5.27% 4.19% 4.26% Barclays 7-Year Municipal Bond Index 5.06% 4.12% 4.98% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Intermediate Municipal Bond Fund, Inc. on 5/31/06 to a $10,000 investment made in the Barclays 7-Year Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and maintains a portfolio with a weighted average maturity ranging between 3 and 10 years. The fund’s performance shown in the line graph above takes into account fees and expenses. The Index, unlike the fund, is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from December 1, 2015 to May 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2016 Expenses paid per $1,000 † $ 3.75 Ending value (after expenses) $ 1,029.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2016 Expenses paid per $1,000 † $ 3.74 Ending value (after expenses) $ 1,021.30 † Expenses are equal to the fund’s annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2016 Long-Term Municipal Investments - 98.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 2.5% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 3,000,000 3,042,810 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,882,650 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,079,643 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,162,621 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,328,750 Alaska - .5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 Arizona - 1.9% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 6,131,100 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,754,010 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,365,440 Arkansas - .6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,198,318 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,881,411 California - 13.2% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,382,720 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,133,670 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,235,070 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 13.2% (continued) Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 4,500,000 b 5,042,295 California, GO (Various Purpose) 5.25 10/1/20 13,060,000 14,930,584 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,446,538 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,069,200 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,962,630 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,294,720 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,348,264 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,823,100 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,401,681 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,029,900 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/31 1,000,000 c 1,142,880 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 9,353,087 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,740,009 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 3,020,475 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,396,015 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,856,650 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,414,620 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,795,228 Southern California Public Power Authority, Revenue (Canyon Power Project) (Prerefunded) 5.00 1/1/20 5,000,000 b 5,705,050 8 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 13.2% (continued) Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,141,727 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 875,000 875,368 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,204,580 University of California Regents, General Revenue 5.25 5/15/23 125,000 131,845 Colorado - 3.5% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,956,931 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,932,590 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,888,850 Connecticut - 1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 2,500,000 3,127,450 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,683,655 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,145,380 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,144,310 District of Columbia - 2.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,829,875 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,250,989 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,624,030 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,170,063 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Florida - 7.8% Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,299,647 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,060,917 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 19,741,120 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,851,800 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,999,555 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,407,860 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/24 1,480,000 1,840,069 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,519,400 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,390,689 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 925,000 c 977,281 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,103,875 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/34 2,000,000 2,352,900 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,827,540 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,194,340 Miami-Dade County, Water and Sewer System Revenue (Prerefunded) 5.38 10/1/18 2,000,000 b 2,209,360 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,768,275 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 899,970 Georgia - 2.7% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,445,700 10 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Georgia - 2.7% (continued) Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 b 3,507,150 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,235,880 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,187,640 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 2,530,000 3,217,856 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/19 2,660,000 2,933,820 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 3,111,075 Idaho - .2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b Illinois - 10.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,975,180 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,182,520 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 4,000,000 4,713,960 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,884,450 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,000,000 2,397,100 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,131,110 Chicago Park District,
